711 N.W.2d 747 (2006)
474 Mich. 1110
Bruce PIERSON and David Gaffka, Plaintiffs/Counterdefendants-Appellants/Cross-Appellees,
v.
Andre AHERN, Defendant/Counter-plaintiff/Third-Party Plaintiff-Appellee/Cross-Appellant, and
Tokio Ogihara and Ogihara America Corporation, Third-Party Defendants-Cross-Appellees.
Docket Nos. 129368 & (78)(80), COA No. 260661.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the motion to add issues is GRANTED. The application for leave to appeal the July 19, 2005 judgment of the Court of Appeals, 2005 WL 1685103, and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.